- Sentinel Investments STEPHEN E. ROTH DIRECT LINE: 202.383.0158 E-mail: steve.roth@sutherland.com May 1, 2009 VIA EDGAR Board of Directors National Life Insurance Company One National Life Drive Montpelier, Vermont 05604 Re: National Variable Annuity Account II Ladies and Gentlemen: We hereby consent to the reference to our name under the caption Legal Matters in the Statement of Additional Information filed as part of Post-Effective Amendment No. 24 to the Registration Statement on Form N-4 by National Variable Annuity Account II for certain variable annuity contracts (File No. 333-19583). In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of Very truly yours, SUTHERLAND ASBILL & BRENNAN LLP /s/ Stephen E. Roth By: Stephen E. Roth STEPHEN E. ROTH 8332388.1
